           Case 2:20-cv-01665-RSM-DWC Document 34 Filed 03/22/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
 9
10    NYLYSHA STARVION BELAFON                              Case No. C20-1665-RSM-DWC
      ARADON, et al.,
11                                                          ORDER ADOPTING REPORT AND
                    Plaintiffs,                             RECOMMENDATION
12
13                     v.

14    SNOHOMISH COUNTY, et al.,
15                Defendants.
16
17          This matter comes before the Court on the Report and Recommendation (“R&R”) of the
18
     Honorable David W. Christel, United States Magistrate Judge. Dkt. #30. Judge Christel
19
     recommends denying two Motions to Remand filed by Plaintiffs, Dkts. #20 and #22. The
20
     Court has reviewed the Objections filed by Plaintiffs, Dkt. #31, as well as the remainder of the
21
22   record, finds no error in Judge Christel’s legal analysis, and will adopt the R&R. Defendants’

23   removal was procedurally proper because all Defendants timely joined in the notice of removal
24
     under the Ninth Circuit’s “later-served” rule, see Dkt. #30 at 4 (citing Destfino v. Reiswig, 630
25
     F.3d 952, 956 (9th Cir. 2011)), because Defendants cited to 28 U.S.C. § 1331 in their removal
26
27   notice, see, e.g., Dkt. #1, and because this Court has jurisdiction under that statute and the

28   supplemental jurisdiction statute, 28 U.S.C. § 1367.



     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
         Case 2:20-cv-01665-RSM-DWC Document 34 Filed 03/22/21 Page 2 of 2




          Given all of the above, the Court finds and ORDERS:
 1
 2        1. The Report and Recommendation, Dkt. #30, is ADOPTED.

 3        2. Plaintiffs’ Motions to Remand, Dkts. #20 and #22, are DENIED.
 4
          3. This case is referred back to Judge Christel for further proceedings.
 5
          DATED this 22nd day of March, 2021.
 6
 7
 8
 9
10
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
